34 N.J. 20 (1961)
166 A.2d 753
IN THE MATTER OF EDWARD A. FLECKENSTEIN, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
Argued December 6, 1960.
Decided January 10, 1961.
For the order: Mr. James F. McGovern, Jr.
For the respondent: Mr. Edward A. Fleckenstein, pro se.
PER CURIAM.
Respondent was convicted on two indictments charging acts of lewdness and carnal indecency in violation of N.J.S. 2A:115-1, and placed on probation upon terms requiring submission to psychiatric treatment. His convictions were affirmed, State v. Fleckenstein, 60 N.J. Super. 399, certification denied 33 N.J. 109.
The offenses warrant striking respondent's name from the rolls but since he obviously is ill, the stigma of disbarment should not be visited upon him. Accordingly he is suspended from the practice of law until the court shall otherwise order upon satisfactory proof of his cure.
*21 For suspension  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
Opposed  None.